Citation Nr: 1711159	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  11-03 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) based upon service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1951 to November 1968 and November 1971 to December 1974.  He died in January 2009, and the Appellant is his surviving spouse.    

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.
38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).


REMAND

In January 2011, the Appellant submitted a VA Form 9, wherein she stated she wished to attend a hearing before a Veterans Law Judge at a local VA office (Travel Board hearing).  A letter was mailed to the Appellant informing her of her scheduled hearing in August 2016; however, that mail was returned as undeliverable.  Further, the Appellant's representative submitted a correspondence on the day of her scheduled hearing asking to be rescheduled, because she was unable to attend.  Good cause having been shown, the Appellant's Board hearing should be rescheduled.  38 C.F.R. § 20.704 (c) (2016).  As the RO schedules Travel Board hearings, a remand is required for that purpose.

Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the Appellant for a Travel Board hearing in accordance with the docket number of her appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




